Citation Nr: 1244006	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-36 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for tinnitus

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida. 

The issues of entitlement to service connection for a lumbar spine disability and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record indicates the Veteran's tinnitus is unrelated to his military service, including specifically to the noise exposure he experienced in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With regards to the claim of entitlement to service connection for tinnitus, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of that claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A RO letter dated in November 2007 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b), as stated above.  

As for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA evaluation and treatment records.  He also had VA compensation examination in June 2008, including for an opinion concerning whether his tinnitus is related or attributable to his military.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The reports of this examination, and the other evidence of record, contain the findings needed to properly adjudicate this claim, including in terms of determining whether there is a relationship between this disorder and his military service.  Therefore, another examination and opinion are not needed.  38 C.F.R. §§ 3.327, 4.2 (2012).

Thus, as there is no indication or allegation that other relevant evidence needs to be obtained, the Board finds that the duty to assist also has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  General Statutes, Regulations and Precedent Cases Governing Claims for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Arthritis is considered a chronic disease, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Thus, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the competency, credibility, and resultant probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Service connection for Tinnitus

The Veteran seeks service connection for tinnitus which he asserts is related to his service.  First, addressing the question of current disability, the Veteran had a June 2008 VA compensation examination in response to this claim for tinnitus.  The results of that examination confirmed the Veteran has tinnitus, which is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Thus, even had he not received this clinical diagnosis of tinnitus at the conclusion of that VA compensation examination, he nonetheless would be competent, even as a layman, to proclaim that he experiences tinnitus, especially since this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

In considering the second element of the Shedden analysis (evidence of in-service incurrence or aggravation or a relevant disease or an injury), there are no records reflecting complaints, diagnosis or findings related to tinnitus.  The Veteran reported that he was exposed to jet engines while working on the flight line.  He was also berthed under the catapult and near the boiler room aboard ship.  As noted above, the Veteran is competent to say he experienced the type of noise exposure in service claimed because his testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

The Board therefore finds that his lay statements regarding the type and extent of his noise exposure in service are not just competent, but also credible and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding he sustained the type of acoustic trauma alleged in service.  38 U.S.C.A. §§ 1154(a) and (b); 38 C.F.R. § 3.304(d).

However, it still must be established that his tinnitus is a result of his military service.  In this regard, the Board notes that at no time during his service did the Veteran complain of tinnitus or receive this diagnosis, which, although not entirely dispositive or determinative of the claim that this condition had its onset during service, nonetheless is probative evidence against this notion.  

In fact, there also are no medical records reflecting complaints, diagnosis or findings related to tinnitus until he filed his claim in 2007, some 29 years (nearly 3 decades) after his period of military service ended.  In fact, at the VA examination in 2008, the Veteran acknowledged that his tinnitus did not manifest until 10 years previously or, in 1997, still some 19 years after service discharge.  This is other probative evidence to be considered in deciding this claim and may be viewed as evidence against it, although also not entirely determinative or dispositive of the claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

The absence of any earlier indication of tinnitus is especially detrimental to the claim because, partly for this reason, the June 2008 VA compensation examiner disassociated any current tinnitus from the noise exposure the Veteran had experienced while in the military.  Thus, this examiner readily acknowledged the Veteran had experienced the type of noise exposure claimed in service, just ultimately concluded that the Veteran's tinnitus was not a consequence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

In discussing the underlying rationale for this unfavorable opinion, the June 2008 VA audiologist noted there were no complaints of tinnitus during the Veteran's military service.  He also referenced the results of the Veteran's military separation examination, which contain no record of complaint of tinnitus.  Further, this audiologist pointed to several other contributing factors to include the Veteran's post-service occupation (oil and floor recycling), the aging process, other general health concerns, and recreational noise (motorcycle since age 13).  

The Board gives greater probative weight to this report and opinion of this evaluating VA audiologist because of the consideration of the Veteran 's pertinent medical and other history - as accomplished by reviewing the evidence in the claims file, but more so based on the discussion of the underlying rationale of this opinion, which instead is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  This examiner also has medical expertise in the subject matter at issue, which is another relevant consideration adding to this opinion's greater probative value.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if, as here, the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Willis v. Derwinski, 1 Vet. App. 66, 70 (1991) and Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions concerning the etiology of his tinnitus.  In this respect, the Board notes that the Court has held that the Veteran, as a layperson, is certainly competent to report that which he experiences with his senses, such as hearing problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, his statements are entitled to some probative weight. 

However, although the Veteran is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury, such as alleged acoustic trauma during service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, where there is assertion of continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition"), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, even if the Board were to concede that the Veteran experienced acoustic trauma during his military service, a competent VA examiner, after reviewing the complete evidence of record and considering the Veteran's reports concerning his history, concluded that his current tinnitus is not related to service, to include as a result of acoustic trauma.  The Board finds this opinion to be the most probative evidence of record as to the relationship between the Veteran's current tinnitus and service, and ultimately outweighs any of the Veteran's reports of a continuity of symptomatology since service, made pursuant to a claim of entitlement to VA benefits. 

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claim.  Instead, the preponderance of the evidence is unfavorable, so the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran seeks service connection for a low back disorder which he asserts is a result of a motorcycle accident he sustained in service as well as the duties involved in his service as a parachute rigger.  Unfortunately, the Board finds that additional development of the record as to this issue is in order.  

In this regard, there was no low back disability noted on the Veteran's June 1980 examination conducted prior to entrance to military service.  In October 1980, the Veteran reported a 3-month history of low back pain.  Subsequent to examination, which included X-ray study, the diagnostic assessment was possible mechanical low back pain by history.  In February and March 1988, he was seen for musculoskeletal pain after a motorcycle accident.  Soft tissue injury was assessed.  At a September 1988 examination conducted prior to his separation, in reporting his medical history, he noted recurrent back pains.  A clinical note indicates that he did not have recurrent back pain at that time, but in relation to his motorcycle accident that occurred 6-months previously.  

More recently, private treatment records show the Veteran reported undiagnosed back problems in November 2007.  VA examination was conducted in April 2008.  The diagnosis was lumbar degenerative joint disease and lumbar listhesis of L2 on L3 and levoscoliosis.  There were also possible wedge compression deformities of the T12 and L1 vertebra.

A VA examination was conducted in April 2008 in order to determine whether the Veteran's lumbar spine disability is related to service.  This examiner reviewed the Veteran's inservice medical history.  She also indicated that the Veteran reported that he sought medical attention for his back problems within a year of service discharge.  However, medical records referable to this treatment, are not available.  The examiner referred to June 2000 VA outpatient records which show that while receiving treatment for abdominal complaints, the Veteran reported that he worked as tile setter, and reported that his exercises involved a lot of walking and a lot of heavy lifting.  No back disorder was reported or noted at that time.  

In reporting her conclusions, the April 2008 advanced registered nurse practitioner (ARNP) noted that any opinion would be speculative due to the lack of knowledge in the medical literature.  However, she also indicated that she was unable to make a direct connection between military service and the low back disability due to several factors including the fact there was no back pain present at the time service separation; there was no documentation of treatment within 12 months of service separation; and because he had done heavy lifting since leaving service.  

The Board finds the above opinion to be unclear as to the basis of the speculative opinion.  The examiner did not explain the reference to a lack of knowledge in the medical literature.  Further, although the examiner listed other factors including no reported back pain at separation and no documentation of treatment within 12 months of service, a Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Because the Veteran is competent to report on the presence of his symptoms, such as low back pain, the April 2008 VA examiner's opinion is inadequate and the Board must remand for clarification.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (requiring supporting analysis for valid medical opinions).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   If a VA examination is inadequate, the Board must remand the case.  The Board finds that a supplemental opinion is warranted in this regard.

Further, the Veteran claims that he should be granted a higher evaluation for bilateral hearing loss.  The most recent VA compensation examination was conducted in June 2008.  Therefore, given that over three years have passed since the most recent VA compensation examination discussing the Veteran's relevant symptoms associated with his disability, the Board finds that he should be afforded additional VA compensation examination to assess the current degree of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the claim is REMANDED for the following action:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his bilateral hearing loss or low back.  If he has, and the records are not already in the file, then obtain them with his cooperation.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional evaluation or treatment records, forward the claims folder, including a copy of this remand, to the examiner who conducted the April 2008 VA examination for a supplemental opinion as to the issue of the etiology of the Veteran's lumbar spine disorder.  If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, arrange for the Veteran to undergo an appropriate VA examination, to obtain the requested medical opinion noted above.  Request that the examiner review the claims folder again, and specifically note that such review has been accomplished. 

a. The examiner is advised of the Veteran's competency to report lay-observable events and on the presence of symptoms (i.e., experiencing low back pain) in service.

b. The examiner is requested to express an opinion as to the following question: is the Veteran's current lumbar spine disorder at least as likely as not etiologically related to the Veteran's service to include his duties as a parachute rigger and/or the 1988 motorcycle accident.  

c. A complete rationale should be provided for all opinions proffered.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why that is so. 

3.  Upon receipt of all additional evaluation or treatment records, schedule another VA audiological evaluation to reassess the severity of the Veteran's bilateral hearing loss in accordance with the applicable rating criteria and to determine the resultant functional effects, including on his day-to-day activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, could have detrimental consequences on this pending claim.  38 C.F.R. § 3.655 (2012).

4.  Then adjudicate the claims for service connection for a lumbar spine disability and for a higher compensable rating for bilateral hearing loss in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




						(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


